DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 2, replace “one of more” with --one or more--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, is “at least one liquid mixture” in line 7 supposed to be the same as or different from “at least one liquid mixture” as established in line 4? For the purposes of examination, the Examiner will be treating them as different from one another. As claims 2-9, 14, and 15 depend directly or indirectly from claim 1, they are rejected for the same reasoning.
In claim 3, line 3, is “aqueous mixture” the same as or different from “an aqueous mixture” established in claim 2, line 3? For the purposes of examination, the Examiner will be treating them as the same.
Claim 4 recites the limitation "the first separation limit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second separation limit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 10, is “at least one liquid mixture” in line 7 supposed to be the same as or different from “at least one liquid mixture” as established in line 5? For the purposes of examination, the Examiner will be treating them as different from one another. As claims 11-13 depend directly from claim 10, they are rejected for the same reasoning.
In claim 14, is “at least one liquid mixture” in line 10 supposed to be the same as or different from “at least one liquid mixture” as established in line 8? 
In claim 15, is “at least one liquid mixture” in line 10 supposed to be the same as or different from “at least one liquid mixture” as established in line 8? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the use of “computer-readable media” can encompass a transitory signal, which is non-statutory. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP §2111.01. Here, Applicant has claimed a computer readable medium, and the specification is silent on whether this medium is explicitly a non-transitory medium. Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se. As such, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grote et al. (US 5,540,270; hereinafter “Grote”; listed in the IDS filed 25 September 2020), in view of Luce et al. (US 2,480,748; hereinafter “Luce”).
Regarding claim 1, Grote teaches a method for cleaning sand used at a foundry, the method comprising the steps of:
screening sand (stream 32 comprising old sand, see Figure; 4:10-36) to be cleaned by a screening apparatus (sieving device 40, see Figure; 4:10-36);
feeding the screened sand (sieved stream 42 of particles, see Figure; 4:10-46) and at least one liquid mixture (water from streams 84, 154, and other water sources if necessary, see Figure; 4:10-46) into an abrasive apparatus (attrition device 60, see Figure; 4:10-55);
rubbing the screened sand (sieved stream 42 of particles, see Figure) by the abrasive apparatus (see 4:37-55);
adding the rubbed sand and at least one liquid mixture (sand stream 72 and conditioner; see 4:55-5:6) to a water separation screen (dewatering device 80, see Figure; see 4:55-5:6);
separating a water blend from the rubbed sand (dewatering device 80 produces a dewatered stream 82 and a water stream 84, see Figure; 4:55-5:6); and
transferring the separated sand into an oven (the dewatered stream 82 is fed to a dryer 90 to produce a regenerate stream 92, see Figure; 4:55-5:6).
Grote is silent to cleaning the separated sand thermally by rotating the separated sand in the heated oven.
Luce teaches a method of reclaiming sand which includes cleaning the separated sand (see 1:47-3:37) thermally by rotating the separated sand in the heated oven (see Figure and 3:7-37 - sand from the centrifuge 41 may be conducted through a conduit 42 into a drum drier 43 in which it is reduced to any desired state of dryness. From the drum drier 43 the cleaned and dried sand is discharged at 44 and may be collected and reused in any desired manner).
In view of Luce’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Grote to include cleaning the separated sand thermally by rotating the separated sand in the heated oven, as taught by Luce, because it is a known method of drying reclaimed sand to any desired state of dryness.

Regarding claim 2, the combination of Grote and Luce teaches wherein the at least one liquid mixture comprising at least one of the following: water (Grote: water from streams 84, 154, and other water sources if necessary, see Figure; 4:10-46).

Regarding claim 10, Grote teaches an apparatus for cleaning sand used at a foundry, which apparatus comprises a screening apparatus (sieving device 40, see Figure; 4:10-36), an abrasive apparatus (attrition device 60, see Figure; 4:10-55), a water separation screen (dewatering device 80, see Figure; see 4:55-5:6), and an oven (dryer 90, see Figure; 4:55-5:6); and wherein the apparatus is arranged to:
screen sand (stream 32 comprising old sand, see Figure; 4:10-36) to be cleaned by the screening apparatus (sieving device 40, see Figure; 4:10-36);
feed the screened sand (sieved stream 42 of particles, see Figure; 4:10-46) and at least one liquid mixture (water from streams 84, 154, and other water sources if necessary, see Figure; 4:10-46) into the abrasive apparatus (attrition device 60, see Figure; 4:10-55);
rub the screened sand (sieved stream 42 of particles, see Figure) by the abrasive apparatus (see 4:37-55);
add the rubbed sand and at least one liquid mixture (sand stream 72 and conditioner; see 4:55-5:6) to the water separation screen (dewatering device 80, see Figure; see 4:55-5:6);
separate a water blend from the rubbed sand (dewatering device 80 produces a dewatered stream 82 and a water stream 84, see Figure; 4:55-5:6); and
transfer the separated sand into the oven (the dewatered stream 82 is fed to a dryer 90 to produce a regenerate stream 92, see Figure; 4:55-5:6).
Grote is silent to wherein its apparatus is arranged to clean the separated sand thermally by rotating the separated sand in the heated oven.
Luce teaches a method of reclaiming sand which includes cleaning the separated sand (see 1:47-3:37) thermally by rotating the separated sand in the heated oven (see Figure and 3:7-37 - sand from the centrifuge 41 may be conducted through a conduit 42 into a drum drier 43 in which it is reduced to any desired state of dryness. From the drum drier 43 the cleaned and dried sand is discharged at 44 and may be collected and reused in any desired manner).
In view of Luce’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Grote to include wherein its apparatus is arranged to clean the separated sand thermally by rotating the separated sand in the heated oven, as taught by Luce, because it is a known method of drying reclaimed sand to any desired state of dryness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grote and Luce as applied to claim 10 above, and further in view of Suginaka et al. (US 5,816,312; hereinafter “Suginaka”).
Regarding claim 11, the combination of Grote and Luce is silent to wherein the apparatus further comprises at least one sensor, a control unit for monitoring data conveyed by one of more sensors in the apparatus and for controlling one or more actuators by utilizing the monitored data conveyed by the aforementioned the at least one sensor.
Suginaka teaches a foundry sand reclaiming apparatus (see Fig. 6). The foundry sand reclaiming apparatus of this embodiment comprises a sand supplier including a vacuum kneading tank 101, a salvaged sand hopper 102, a vibrating feeder 103, a virgin sand hopper 104, a screw conveyor 105, and a sand meter 106 for metering salvaged sand and virgin sand, a bentonite supplier including a bentonite hopper 107, a screw conveyor 108, a bentonite meter 109 and a pressure tank 110, a water meter 111, a temperature sensor 112 provided in the vacuum kneading tank 101, a water content sensor 113 provided in the salvaged sand hopper 102 and an operational controller 114 which controls the suppliers on the basis of signals from the temperature sensor 112 and the water content sensor 113. M denotes a drive motor for each device (see Fig. 6 and 8:54-9:49).
In view of Suginaka’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Grote and Luce to include to wherein the apparatus further comprises at least one sensor, a control unit for monitoring data conveyed by one of more sensors in the apparatus and for controlling one or more actuators by utilizing the monitored data conveyed by the aforementioned the at least one sensor, as taught by Suginaka, because it enables automated control of the apparatus based on predetermined signals and levels set for the sensors (see 8:54-9:49).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grote and Luce as applied to claim 10 above, and further in view of Federhen et al. (EP 3202927 A1; hereinafter “Federhen”; using US 2019/0351479 for the English translation and citations).
Regarding claim 12, the combination of Grote and Luce is silent to wherein its apparatus is additionally adapted to cool down the cleaned sand and to recover heat from it, and/or to remove dust from the cleaned sand.
Federhen teaches a device for regenerating foundry sand (see Fig. 1 and abstract). Federhen teaches in addition or as an alternative to the heating of the fresh air stream, heat energy can be used (not shown), which is recovered from the regenerated sand, for example by means of a so-called sand temperature control or cooling device, respectively (see [0066]-[0067]).
In view of Federhen’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Grote and Luce to include wherein its apparatus is additionally adapted to cool down the cleaned sand and to recover heat from it, as taught by Federhen, because it is known to recover heat from regenerated sand in order to use it as a heating means for other parts of the apparatus.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grote and Luce as applied to claim 10 above, and further in view of Daukss (US 5,295,821).
Regarding claim 13, the combination of Grote and Luce is silent to wherein its apparatus is additionally adapted to remove flue gasses from the oven and to cool down the flue gasses to recover heat.
Daukss teaches a system and method for thermally reclaiming spent foundry sand (see abstract). The system of Daukss includes a drum 12, surrounded by an outer drum indicated generally at 90 in FIG. 1B. The portion of the outlet section 90 containing the outlet ports 96 is surrounded by a hood 97 which also is illustrated in FIG. 5 as well as in FIG. 1B. The hood 97 has a bottom discharge outlet 98 through which the thermally processed sand exits the system. The hood 97 also has at its upper end a gas discharge outlet 99 through which the hot gases are exhausted. The exhaust gases preferably are passed through an indirect heat exchanger 102 for heating supply air that is directed via duct 103 to the gas burner 63. In this manner the supply air is preheated and the exhaust gases are further cooled prior to passage to the atmosphere preferably via a bag house which includes a draft fan for creating negative pressure in the interior of the system 10 (see 8:15-38).
In view of Daukss’ teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Grote and Luce to include, wherein its apparatus is additionally adapted to remove flue gasses from the oven and to cool down the flue gasses to recover heat, as taught by Daukss, because it allows for further cooling of exhaust gasses before they are passed to the atmosphere and also allows for capturing and reuse of the heat from the exhaust gasses.

Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
feeding the water blend from the water separation screen to fine separation process for forming the water mixture and aqueous mixture; and
adding the water mixture from fine separation process into the abrasive apparatus and to the water separation screen, and adding the aqueous mixture into the abrasive apparatus and/or to the water separation screen.
Claims 4-9: Depend either directly or indirectly from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        11 June 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735